UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6172


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LINWOOD LYONS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:01-cr-00020-H-1)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linwood Lyons, Appellant Pro Se. Anne Margaret Hayes, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Linwood      Lyons   appeals     the     district    court’s      order

denying relief on his motion for reduction of sentence filed

pursuant   to    18    U.S.C.   §   3582(c)(2)      (2006).         We   find   no

reversible error in the denial of Lyons’ motion, and we affirm

for the reasons stated by the district court.                 United States v.

Lyons,   No.    4:01-cr-00020-H-1       (E.D.N.C.    Jan.   22,     2009).      We

dispense   with       oral   argument    because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2